      Case 2:21-cv-00679-TLN-JDP Document 4 Filed 04/21/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SHARON A. COVINGTON,                            No. 2:21-cv-00679-TLN-JDP
12                      Plaintiff,
13           v.                                       ORDER
14    ANGELO LEE, DELILAH STERIO, and
      Does 1 to 50,
15
                        Defendants.
16

17

18          This matter is before the Court on Defendants Angelo Lee and Delilah Sterio’s

19   (collectively, “Defendants”) Notice of Removal and Motion to Proceed in Forma Pauperis. (ECF

20   Nos. 1–2.) For the reasons set forth below, the Court hereby REMANDS the action to the

21   Superior Court of California, County of Sacramento due to lack of subject matter jurisdiction and

22   DENIES Defendants’ Motion to Proceed in Forma Pauperis as moot.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                      1
      Case 2:21-cv-00679-TLN-JDP Document 4 Filed 04/21/21 Page 2 of 4


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND
 2          On December 21, 2020, Plaintiff Sharon A. Covington (“Plaintiff”) brought an action for
 3   unlawful detainer against Defendants for possession of real property located at 5821 Anchor Bay
 4   Way, Elk Grove, California 95758 (the “Property”). (ECF No. 1 at 6.) On April 16, 2021,
 5   Defendants filed a Notice of Removal removing this unlawful detainer action from the
 6   Sacramento County Superior Court. (See id.)
 7          II.     STANDARD OF LAW
 8          28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the
 9   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). Removal is
10   proper only if the court could have exercised jurisdiction over the action had it originally been
11   filed in federal court. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
12          Courts “strictly construe the removal statute against removal jurisdiction,” and “the
13   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980
14   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time
15   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the
16   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer
17   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544
18   U.S. 974 (2005).
19          Federal question jurisdiction is set forth in 28 U.S.C. § 1331. See 28 U.S.C. § 1331. “The
20   presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint
21   rule,’ which provides that federal jurisdiction exists only when a federal question is presented on
22   the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc., 482 U.S. at 392.
23   Federal question jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim,
24   or third-party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49, 60–62
25   (2009), superseded by statute on other grounds, as stated in Vermont v. MPHJ Tech. Investments,
26   LLC, 803 F.3d 635, 643 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 1658, and 136 S. Ct. 1666
27   (2016); Hunter v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).
28   ///

                                                       2
      Case 2:21-cv-00679-TLN-JDP Document 4 Filed 04/21/21 Page 3 of 4


 1           Alternatively, 28 U.S.C. § 1332 governs diversity jurisdiction. See 28 U.S.C. § 1332.
 2   Section 1332 states that “[t]he district courts shall have original jurisdiction of all civil actions
 3   where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
 4   costs, and is between . . . citizens of different States.” Id. The burden of proving the amount in
 5   controversy depends on the allegations in the plaintiff’s complaint. See Lowdermilk v. U.S. Bank
 6   Nat’l Ass’n, 479 F.3d 994, 998–1000 (9th Cir. 2007). When the complaint alleges damages less
 7   than the jurisdictional requirement, the party seeking removal must prove the amount in
 8   controversy with legal certainty. Id.; Rynearson v. Motricity, Inc., 601 F. Supp. 2d 1238, 1240
 9   (W.D. Wash. 2009).
10           III.    ANALYSIS
11           Defendants removed this action on the basis of federal question jurisdiction. (ECF No. 1
12   at 2–3.) To support their claim of federal question, Defendants argue Plaintiff’s Complaint
13   “intentionally fails to allege compliance with the Civil Rights Act of 1968[,] [T]enant Protection
14   [A]ct of 2019” and also “intentionally violates the Federal Public Service Act[,] 42 U.S.C. [§] 264
15   [and] 42 [C.F.R. §] 70.2.” (Id. at 2.) Defendants contend they are “member[s] of a protected
16   class [for] whom the statute, the ‘Civil Rights Act of 1968’ was created.” (Id. at 3.)
17           Despite Plaintiffs’ assertion, it is clear the Complaint itself contains only a single claim for
18   unlawful detainer. (ECF No. 1 at 6–9.) The instant Complaint therefore relies solely on
19   California state law and does not state any claims under federal law. Based on the well-pleaded
20   complaint rule as articulated above, “federal jurisdiction exists only when a federal question is
21   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc., 482 U.S. at
22   392. Defendants do not explain how the federal laws and regulations to which they have cited are
23   pleaded on the face of Plaintiff’s Complaint. Plaintiffs’ claim is not being brought pursuant to the
24   Civil Rights Act of 1968, the Tenant Protection Act of 2019, or the Federal Public Service Act .
25   Even if those laws did apply, however, it does not appear as though they would be part of
26   Plaintiff’s claim, but rather Defendants’ defense. For Plaintiff’s suit to “arise under” federal law,
27   Plaintiff’s “statement of [her] own cause of action” must “show[] that it is based upon [federal
28   law].” See Vaden, 556 U.S. at 60–62.

                                                          3
      Case 2:21-cv-00679-TLN-JDP Document 4 Filed 04/21/21 Page 4 of 4


 1          Because the Complaint indicates that the only cause of action is one for unlawful detainer,
 2   which arises solely under state law, this action does not arise under federal law. As there are no
 3   apparent grounds for federal jurisdiction, it is appropriate to remand this case, sua sponte, for lack
 4   of federal subject matter jurisdiction. See United Investors Life Ins. Co. v. Waddell & Reed Inc.,
 5   360 F.3d 960, 967 (9th Cir. 2004) (“[T]he district court ha[s] a duty to establish subject matter
 6   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”).
 7          IV.     CONCLUSION
 8          For the reasons stated above, the Court hereby REMANDS this action to the Superior
 9   Court of California, County of Sacramento and DENIES Defendants’ Motion to Proceed in
10   Forma Pauperis (ECF No. 2) as moot.
11          IT IS SO ORDERED.
12   DATED: April 20, 2021
13

14

15

16                                                              Troy L. Nunley
17                                                              United States District Judge

18

19

20

21

22

23

24

25

26

27

28

                                                        4
